Exhibit 10.2

 

Agreement to Protect Corporate Property

 

In consideration of my receipt of a stock option on or about the date hereof
from The J. Jill Group, Inc. (“J. Jill”), I agree to the following:

 

1.               Confidential Information.  While employed by J. Jill and /or
one or more of its subsidiaries (J. Jill and such subsidiaries referred to
collectively as the “Company”) and thereafter, I will not, directly or
indirectly, use any Confidential Information other than pursuant to my
employment by and for the benefit of the Company, or disclose any Confidential
Information to anyone outside of the Company other than to the Company’s
professional advisors on a need to know basis or as required by law.  For
purposes of this Agreement “Confidential Information” includes but is not
limited to all information that relates to the Company’s past, present and
future businesses, products, technologies, customers, vendors, distribution
methods, databases, computer systems, employees, hiring and training practices,
operations and marketing strategies and all trade secrets, proprietary
information, know-how, data, designs, patterns, specifications, processes,
financial or business records, business or financial plans, marketing materials,
customer lists or other customer or prospective customer information and other
technical or business information (and any tangible evidence, record or
representation thereof), whether conceived, developed or otherwise made by me or
any employee of the Company or received by the Company from an outside source,
which is in the possession of the Company, which in any way relates to the past,
present or future business of the Company, which is maintained in confidence by
the Company, or which might be of use to competitors or harmful to the Company
or its customers, if disclosed.   “Confidential Information” does not include
information which the Company has voluntarily disclosed to the public without
restriction, which has otherwise lawfully entered the public domain without my
participation or fault, or which is otherwise generally known by persons of
comparable experience in the women’s retail apparel industry.

 

2.               Ownership of Corporate Property.  All equipment, documents,
information and other property that I receive or develop in the course of my
employment by the Company, and all Confidential Information (as defined in
Section 1) and Intellectual Property (as defined in Section 3), will be and
remain the sole property of the Company.  The products of all of my efforts in
the course of my employment belong exclusively to the Company and I will not
retain any rights in any such work product.  I agree to return all property and
information immediately and without keeping any copies when my employment
terminates for any reason.  This section does not restrict my use of the general
knowledge that I have acquired through the course of my employment by the
Company so long as such knowledge does not constitute Confidential Information
or Intellectual Property.

 

3.               Assignment of Intellectual Property.  I assign, and agree to
assign, to the Company all my right, title and interest throughout the world in
and to all Intellectual Property and to anything tangible that evidences,
incorporates, constitutes, represents or records any Intellectual Property.  I
agree that all Intellectual Property will constitute works made for hire under
copyright laws of the United States.  I assign, and agree to assign, to the
Company all copyrights, patents and other proprietary rights I may have in any
Intellectual Property, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademarks, and
copyrights.  I waive, and agree to waive, all moral rights or proprietary rights
in or to any Intellectual Property and, to the extent that such rights may not
be waived, agree not to assert such rights against the Company or its licensees,
successors or assigns.  For purposes of this Agreement “Intellectual Property”
includes but is not limited to: (i) all Confidential Information and (ii) all
other business ideas and methods, store concepts,

 

1

--------------------------------------------------------------------------------


 

                        inventions, innovations, developments, graphic designs
(including, for example, catalog designs, in-store signage and posters), web
site designs, patterns, specifications, procedures or processes, market
research, databases, works of authorship, products, and other works of creative
authorship, or parts thereof conceived, developed or otherwise made by me, alone
or jointly with others and in any way relating to the Company’s past, present or
proposed products, programs or services or to tasks assigned to me during the
course of my employment, whether or not patentable or subject to copyright
protection and whether or not reduced to tangible form or reduced to practice
during the period of my employment with the Company, whether or not made during
my regular working hours, whether or not made on the Company’s premises, and
whether or not disclosed by me to the Company.

 

4.               Certification of Information and Property.  I hereby certify
Exhibit A sets forth any and all confidential information and intellectual
property that I claim as my own or otherwise intend to exclude from this
Agreement because it was developed by me prior to the date of this Agreement.  I
understand that after execution of this Agreement I will have no right to
exclude confidential information or intellectual property from this Agreement.

 

5.               Non-Competition.  During my employment with the Company and (A)
for a period of one year after termination of my employment with the Company if
my employment is terminated by me for any reason or by the Company for Cause (as
defined below), or (B) for the Severance Pay Period (as defined below), if any,
if my employment is terminated by the Company for any reason other than for
Cause, I will not, on my own behalf, or as owner, manager, stockholder (except
as a holder of not more than five percent of the stock of a publicly held
company), consultant, independent contractor, director, officer, or employee of
any specialty retailer or specialty catalog company (regardless of its form of
organization and including a  division of an organization if the division is
operating a specialty retail or catalog business) participate, directly or
indirectly, in any capacity, in any business activity that targets the same or
similar customer demographics as and is in competition with the Company.  (For
example, the restrictions set forth in the previous sentence would restrict you
from working for (i) a specialty retailer or specialty catalog company that
targets the same or similar customer demographics as and is in competition with
the Company, (ii) a division of a specialty retailer or specialty catalog
company if that division targets the same or similar customer demographics as
and is in competition with the Company, even though other divisions of the
specialty retailer or specialty catalog company do not target the same or
similar customer demographics as and are not in competition with the Company, or
(iii) a division of a general retailer, such as a department store, if the
division is engaged in a specialty retail or specialty catalog business that
targets the same or similar customer demographics as and is in competition with
the Company. They would not restrict you from working for (i) a specialty
retailer or specialty catalog company that does not target the same or similar
customer demographics as and is not in competition with the Company, (ii) a
division of a specialty retailer or specialty catalog company if that division
does not target the same or similar customer demographics as and is not in
competition with the Company, even though other divisions of the specialty
retailer or specialty catalog company do target the same or similar customer
demographics as and are in competition with the Company, or (iii) a general
retailer, such as a department store, as long as you are not working for a
division of that general retailer that is engaged in a specialty retail or
specialty catalog business that targets the same or similar customer
demographics as and is in competition with the Company.) The restrictions in
this Section 5 extend to all geographic areas in which the Company conducts
business. The restrictions set forth in subsections (A) and (B) of this Section
5 will not apply to any termination of my employment with the Company that
occurs after three years from the date of this Agreement.  For purposes of this
Agreement, “Cause”

 

2

--------------------------------------------------------------------------------


 

                        means (i) any act or omission to act by me which has a
material and adverse effect on the Company’s business or on my ability to
perform services for the Company, or (ii) any material misconduct or material
neglect of my duties in connection with the business or affairs of the Company;
and the “Severance Pay Period” means any period during or with respect to which
I am receiving severance payments from the Company at a rate per month at least
equal to my base salary rate per month immediately prior to my termination.  If
I receive a lump sum severance payment or severance payments that are not
specifically tied to my base salary, the Severance Pay Period will be a number
of months calculated by dividing the aggregate severance payments to be made to
me by my monthly base salary immediately before the termination of my
employment, rounded up or down to the nearest whole number.  The Company’s
rights under this Section 5 may not be assigned by the Company without my
consent, except to any direct or indirect subsidiary of any entity affiliated
with J. Jill.

 

6.               Non-Solicitation.  During my employment with the Company and
for a period of one year after the termination of my employment with the Company
for any reason, I will not directly or indirectly (i) solicit, attempt to hire,
or hire any present or future employee of the Company (or any person who may
have been employed by the Company during the last year of the term of my
employment with the Company), or assist in such hiring by any other person or
business entity or encourage, induce or attempt to induce any such employee to
terminate his or her employment with the Company or (ii) affect to the Company’s
detriment any relationship of the Company with any customer, supplier or
employee of the Company, or cause any customer or supplier to refrain from
entrusting additional business to the Company or any affiliate.  For example,
with respect to (i) above, I will not inform any such employee of a job
opportunity with me or any other company, or suggest that any person or entity
contact any such employee to discuss or mention such a job opportunity.

 

7.               Miscellaneous.

 

·         This Agreement contains the entire and only agreement between the
Company and me with respect to its subject matter, superseding any previous oral
or written communications, representations, understandings, or agreements with
the Company concerning such subject matter.  The foregoing notwithstanding, this
Agreement will neither supersede, nor affect any of my obligations under, the
Agreements (if any) listed on Exhibit B.  Nothing in this Agreement in any way
affects my obligations under The J. Jill Group, Inc. Code of Business Conduct
and Ethics.  This Agreement may not be amended, in whole or in part, except by
an instrument in writing signed by the Company and me.

 

·         My obligations under this Agreement will survive the termination of my
employment with the Company regardless of the manner of or reasons for such
termination, and regardless of whether such termination constitutes a breach of
any other agreement I may have with the Company.

 

·         If any provision of this Agreement will be determined to be
unenforceable by any court of competent jurisdiction by reason of its extending
for too great a period of time or over too large a geographic area or over too
great a range of activities, it will be interpreted to extend only over the
maximum period of time, geographic area or range of activities as to which it
may be enforceable.  Any invalid, illegal or unenforceable provision of this
Agreement will be severable, and after any such severance, all other provisions
hereof will remain in full force and effect.

 

 

3

--------------------------------------------------------------------------------


 

·         In the event the Company has reason to believe this Agreement has or
may be breached, I acknowledge and consent that this Agreement may be disclosed
to my then current or prospective employer without risk or liability to the
Company.  I acknowledge and agree that violation of this Agreement by me would
cause irreparable harm to the Company not adequately compensable by money
damages alone, and I therefore agree that, in addition to all other remedies
available to the Company at law, in equity or otherwise, the Company will be
entitled to injunctive relief to prevent an actual or threatened violation of
this Agreement and to enforce the provisions hereof, without showing or proving
any actual damage to the Company or posting any bond in connection therewith.

 

·         Except with respect to Section 5 above, this Agreement may be assigned
by the Company without my consent.

 

I have carefully read this Agreement, I understand it and agree to all of its
terms.  I acknowledge that I have been given a copy of this Agreement.

 

 

Signature:

/s/ Olga L. Conley

 

 

Name:

Olga L. Conley

 

 

Date:

12/06/2004

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 


EXCLUDED CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 


EXCLUDED AGREEMENTS

 

1.               Severance Agreement, dated April 3, 2000, between the Company
and Olga L. Conley

 

 

6

--------------------------------------------------------------------------------